Title: The American Commissioners to Schweighauser, 22 August 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Schweighauser, Jean-Daniel


<Passy, August 22, 1778: We received yours of the 18th. Tell Mr. Bersolle he must send us his accounts and vouchers before we will pay him; we hope for his sake as well as ours that he will not proceed to the indecent violence you apprehend. Dispose of the saltpetre as speedily and inexpensively as possible. Mr. Hall must also provide a receipt for the beef delivered to the Ranger before he can be paid. As for captains and other Americans not actually in the service of the thirteen states, do not advance them any public money when they are at Nantes, and capable of providing for themselves.>